[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
This court finds that the applicant, Crowne Pond, L.L.C., by CT Page 15577 filing a demand for arbitration in which the nature of the dispute is alleged to be the validity of the mechanic's lien and "the alleged underlying obligation", has waived its right to contest the amount of the lien in this proceeding. "The arbitration is the proper forum for the determination of who owes what to whom". See applicant's Memorandum of Law in Opposition to Motion to Stay Proceedings, p. 8, November 29, 1999. The arbitrator cannot make this determination without deciding what amount, if any, is owed by the applicant to the respondent under the mechanic's lien.
However, the court further finds that the applicant has not waived its right to challenge the validity of the lien on procedural or technical grounds, such as the timeliness of the filing of the lien, which are threshold issues to be decided by the court. Therefore, the respondent's Motion to Stay Proceedings is denied, and the parties are ordered to schedule a hearing, through the Caseflow office, on the applicant's application for discharge of mechanic's lien. The hearing will be limited to issues consistent with this order.
So Ordered.
D'ANDREA, J.